  Case: 2:17-cr-00146-ALM Doc #: 127 Filed: 06/12/19 Page: 1 of 4 PAGEID #: 2304




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                                 |
    UNITED STATES OF AMERICA,                    |
                                                 |
                       Plaintiff,                |
                                                 |      CASE NO. 2:17-cr-146
        v.                                       |
                                                 |      JUDGE MARBLEY
    DARRELL L. BRYANT,                           |
                                                 |
        and                                      |
                                                 |
    GIFTY KUSI,                                  |
                       Defendants.               |
                                                 |

 UNITED STATES RESPONSE IN OPPOSITON TO DEFENDANT DARRELL BRYANT’S
                  MOTION FOR RELEASE OR FURLOUGH

       Now comes the United States of America, by and through its counsel, Assistant United

States Attorneys Kenneth F. Affeldt and Maritsa A. Flaherty, and respectfully requests this Court

to deny Defendant Darrell Bryant’s motion for release or furlough. The reasons for the United

States’ request are set forth in the attached memorandum.

                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/Kenneth F. Affeldt
                                                     KENNETH F. AFFELDT (0052128)
                                                     MARITSA A. FLAHERTY(0080903)
                                                     Assistant United States Attorney
                                                     303 Marconi Boulevard; Suite 200
                                                     Columbus, Ohio 43215
                                                     (614) 469-5715; Fax: (614) 469-2769
                                                     Ken.Affeldt @usdoj.gov
                                                     Maritsa.Flaherty@usdoj.gov
  Case: 2:17-cr-00146-ALM Doc #: 127 Filed: 06/12/19 Page: 2 of 4 PAGEID #: 2305




                                         MEMORANDUM

       On July 6, 2017, Defendants Darrell Bryant and Gifti Kusi were each charged with one

count of conspiracy to commit health care fraud in violation of 18 U.S.C. §1349, and four counts

of health care fraud in violation of 18 U.S.C. §1347. On July 24, 2017, Magistrate Judge Jolson

released defendants on a personal recognizance bond pending trial with several conditions of

release, including that defendants not violate any federal, state or local law. Trial commenced on

December 3, 2018, and on December 18, 2018, the jury returned verdicts of guilty for both

defendants on Counts 1,3,4 &5, and acquitted defendants on Count 2. The court graciously

continued Defendants bond under the previous conditions, including that the defendant not

engage in criminal activity, to allow defendants to get their business and personal affairs in order

prior to sentencing. The court released the defendants only after they each represented that they

were no longer operating a Suboxone Clinic and interacting with patients. However, on March

21, 2019, Defendant Darrell Bryant’s bond was revoked by this Court after the government

presented evidence that Defendant Bryant continued to operate a suboxone clinic, Alexander

Recovery Center, in violation of the law and conditions of bond.

       Defendant Bryant now requests release from incarceration until sentencing, or in the

alternative, a six week furlough to attend the birth of his child and to care for his family.

       The United States opposes defendant’s release based on his history of dismissing court

orders and engaging in criminal activity. Specifically, defendant was instructed and admonished

not to engage in any criminal activity on two separate occasions, once by Magistrate Judge

Jolson during his initial bond hearing, and then a second time by this Court following the jury’s

verdicts of guilty. Notwithstanding the warnings by the Court, the defendants continued to

engage in criminal conduct by surreptitiously operating Alexander Recovery and directing staff
  Case: 2:17-cr-00146-ALM Doc #: 127 Filed: 06/12/19 Page: 3 of 4 PAGEID #: 2306




to distribute pre-signed prescriptions for suboxone to patients when no physicians were at the

facility. Defendant Bryant continued to operate Alexander Recovery Center even though he had

specifically represented to the Court that he only interacted with the clinic one day a week to

assist with staffing and scheduling.

       Defendant Bryant for the third time is now representing to the Court that he will refrain

from engaging in criminal conduct if released on bond. Because of defendant’s history of

deceptive conduct and failure to follow court orders, the United States believes that Defendant

Bryant will commit further violations of the law if he is released from custody and provided an

opportunity to engage in criminal activity. Wherefore, the United States respectfully request that

defendant’s motion for release or furlough be denied.

                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/Kenneth F. Affeldt
                                                     KENNETH F. AFFELDT (0052128)
                                                     MARITSA A. FLAHERTY(0080903)
                                                     Assistant United States Attorney
                                                     303 Marconi Boulevard; Suite 200
                                                     Columbus, Ohio 43215
                                                     (614) 469-5715; Fax: (614) 469-2769
                                                     Ken.Affeldt @usdoj.gov
                                                     Maritsa.Flaherty@usdoj.gov
  Case: 2:17-cr-00146-ALM Doc #: 127 Filed: 06/12/19 Page: 4 of 4 PAGEID #: 2307




                                    CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing United States Response to Defendant Darrell

Bryant’s Motion for Release or Furlough was served this 12th day of June, 2019, electronically on

counsel of record.

                                                    /s/ Kenneth F. Affeldt
                                                    KENNETH F. AFFELDT (0052128)
                                                    Assistant United States Attorney
